Citation Nr: 0411370	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-15 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung disorder claimed 
as asbestosis.

2.  Entitlement to a compensable rating for an appendectomy scar.


REPRESENTATION

Appellant represented by:	Jerome D. Mitchell, Attorney at Law


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel




INTRODUCTION

The veteran served on active duty from August 1948 to March 1950.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2001 RO decision that denied service connection 
for lung disease claimed as asbestosis, and denied a compensable 
rating for a service-connected appendectomy scar.

The present Board decision addresses the issue of entitlement to a 
compensable rating for an appendectomy scar.  The remand at the 
end of the Board decision addresses the claim for service 
connection for lung disease claimed as asbestosis.


FINDINGS OF FACT

A service-connected appendectomy scar is 10 cm. long and no more 
than .5 cm. wide, well-healed, non-tender, superficial, and non-
adherent, and it produces no functional impairment.


CONCLUSION OF LAW

The criteria for a compensable rating for an appendectomy scar are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.31, § 
4.118, Diagnostic Code 7804 (2002 and 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the Army from August 1948 to 
March 1950.  Service medical records show that he underwent an 
appendectomy in 1949 for a ruptured appendix with postoperative 
wound infection, and the wound gradually healed. 

In July 1960, the RO granted service connection and a 
noncompensable rating for an appendectomy scar.

In December 2000, the veteran claimed an increased (compensable) 
rating for the service-connected appendectomy scar.  He said he 
had lower stomach pain which he believed was due to adhesions from 
the in-service appendectomy.

VA treatment records from 2000 and 2001 pertain to ailments other 
than appendectomy residuals.

On VA examination in October 2001, the veteran claimed he had 
pruritic pain over his appendectomy scar since service.  He denied 
digestive symptoms.  The appendectomy scar was transverse in the 
right lower quadrant and measured 10 centimeters in length.  The 
four centimeters of the lateral portion of the scar was widened up 
to .5 centimeter; the remainder of the scar was only 2 mm. wide.  
The doctor said there was no evidence of tenderness or herniation.  
The scar was well healed.  The color was slightly pale.  There was 
no adherence, elevation or depression of the scar, ulceration, 
underlying tissue loss, inflammation, edema, keloid formation, 
disfigurement, or limitation of function by scar.  The diagnosis 
was abdominal wall scar without evidence of tenderness.  

II.  Analysis

Through discussions in correspondence, the RO rating decision, and 
the statement of the case, the VA has informed the veteran of the 
evidence necessary to substantiate his claim for a compensable 
rating for an appendectomy scar.  He has been informed of his and 
the VA's respective responsibilities for providing evidence.  
Pertinent identified medical records and a VA examination have 
been obtained.  The notice and duty to assist provisions of the 
law are satisfied as to this claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

The veteran's service-connected appendectomy scar has been rated 0 
percent for many years, and he claims an increased (compensable) 
rating.

When rating a service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the present level of disability is of 
primary concern in a claim for an increased rating; the more 
recent evidence is generally the most relevant, as it provides the 
most accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

A 10 percent rating is warranted for a superficial scar that is 
tender and painful on objective demonstration.  38 C.F.R. § 4.118, 
Code 7804 (2002).  Effective August 30, 2002, the regulation 
governing evaluation of scars was revised.  67 Fed. Reg. 49590 
(2002).  The new version of Code 7804 similarly provides that a 10 
percent rating is assigned for superficial scars that are painful 
on examination.  38 C.F.R. § 4.118, Code 7804 (2003).  There are 
other new scar codes, such as new Code 7801, which provides a 10 
percent rating for scars other than of the head, face, or neck 
that are deep or cause limited motion, and that exceed 6 square 
inches (39 square centimeters); and new Code 7802, which provides 
a 10 percent rating for superficial scars that do not cause 
limited motion and that exceed 144 square inches (or 929 square 
centimeters).  

While the veteran claims he has adhesions from the old 
appendectomy, such is not shown by the recent medical evidence 
including the 2001 VA examination.  That examination only showed 
an appendectomy scar which was superficial, well-healed, non-
tender, and non-adherent scar.  The scar was 10 cm. long and no 
more than .5 cm. wide.  The examination and other recent medical 
evidence shows no functional impairment attributable to the old 
appendectomy scar.  

Given this evidence, the appendectomy scar is not compensable 
under any of the old or new scar rating codes, and the current 
noncompensable rating is proper.  38 C.F.R. § 4.31.  As the 
preponderance of the evidence is against the claim for a higher 
rating, the benefit-of-the-doubt rule is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for an appendectomy scar is denied.


REMAND

The remaining issue on appeal is entitlement to service connection 
for a lung disorder claimed as asbestosis.  The Board finds that 
there is a further VA duty to assist the veteran on this claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The veteran has indicated that he was treated at a private 
facility (the Mayo Clinic) in 1997.  VA outpatient treatment 
records mention private treatment at that facility as recently as 
the late 1990s or 2000.  The veteran has submitted only several 
records of that treatment, but he had provided the RO with an 
authorization form to obtain additional treatment records.  It 
does not appear that the RO ever requested private treatment 
records from the Mayo Clinic.  In the judgment of the Board, the 
RO should obtain all additional post-service medical records 
concerning the veteran's lung disease, and any other information 
concerning past asbestois exposure.   In addition, a VA 
examination on this issue would be helpful.  

In view of the foregoing, this issue is remanded to the RO for the 
following actions:

1.  The RO should ask the veteran to identify (names, addresses, 
dates) all sources of VA and non-VA medical examination and 
treatment, since his active duty, for any type of lung disorder 
and asbestos exposure.  The RO should also ask him to identify any 
workers compensation claims, lawsuits, or similar actions, 
involving asbestos exposure, in which he may have been involved.  
The RO should then obtain copies of related medical and other 
records identified by the veteran.

2.  The RO should also give the veteran an opportunity to submit 
any evidence of actual asbestos exposure during his active duty.  

3.  Thereafter, the RO should have the veteran undergo a VA 
examination to determine the nature and etiology of his current 
lung disorder claimed as asbestosis.  The claims folder must be 
provided to and reviewed by the examiner.  Based on examination 
findings and a review of historical records, the doctor should 
provide a medical opinion, with adequate rationale, on the 
approximate date of onset and etiology of any current lung 
disorder claimed as asbestosis, including any relationship with 
the veteran's military service.

4.  After assuring compliance with the notice and duty to assist 
provisions of the law, the RO should review the claim for service 
connection for a lung disorder claimed as asbestosis.  If the 
claim is denied, the veteran and his representative should be 
provided with a supplemental statement of the case and an 
opportunity to respond, before the case is returned to the Board.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 






	                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



